DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/27/19.
Claims 1-30 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/2/19 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1, 2, 7, 9, 11-12, 18, 20 and 30 because these claim(s) are drawn to a functionality comprising mechanism which use a generic placeholder, “mechanism” coupled with functional language “image capturing mechanism” in claim 1, 7, 12, 20 and 30, “temperature control mechanism and a carbon dioxide control 

However, a review of the specification paragraph [0043], [0071-0074] and FIG. 3-5 shows corresponding structure.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Pub. No. 20110250690 A1), in view of Aidun (U.S. Pub. No. 20150225693 A1).

Regarding to claim 1:

1. Craig teach an automated apparatus for embryo biopsy, comprising: (Craig [0064] movement of embryos between micro-chambers for specialized functions and 
an enclosure; (Craig [0249] FIGS. 77-79 illustrate a robotic microfluidic incubator system. The system consists of an upper heating unit (incubator) 250, a lower heating unit (incubator) 251, a carousel 252, a carousel rotation axis 253, multiple feed and exhaust lines 254, a microscope access slot 255 and a micromanipulator 256)
an incubation unit which is disposed in the enclosure and which is configured to incubate an embryo; (Craig [0236] FIG. 68, another useful variation of the combined vertical micromanipulation, embryo incubation, cryopreservation microfluidic chip incorporates a freezing stem 205 extending from the side of the main chip body 207. This allows easy visual control of the micromanipulation procedure, movement of the embryo to the end of the freezing stem, inspection of embryo development during the incubation period, observation of the embryo during the cryopreservative concentration procedure, and control of placement of the pre-freezing gas bubble in the specimen channel, all through a side view microscope 122. [0215] A version of microfluidic embryo culture incubation can be used to greatly simplify the in vitro fertilization process, and eliminate the standard in vitro fertilization incubation procedures and associated high cost of incubation equipment. Standard in vitro fertilization incubation steps include fertilization of oocytes by incubating them with sperm after oocyte capture and stripping, or incubating ICSI fertilized oocytes in large volumes of media in Petrie dishes or test tubes. These dishes or test tubes must be pre-equilibrated prior to insertion of oocytes, sperm, or embryos by keeping then in a standard cell culture 
an embryo image capturing mechanism which is disposed in the enclosure and which is configured to capture an image of the embryo in the incubation unit so as to monitor the morphology of the embryo to determine a development stage of the embryo in the incubation unit, (Craig [0186] FIG. 39 especially if the microscope objective or video monitor is rotated 90 degrees to match the classic visual orientation. [0201] automated photo or video recording of specimens can be accomplished by programmed micro processor control of cameras and rack movements. An example of this system would be time lapse video photography of embryo development or cell layer growth response to a change in culture media. Movement of specimens between cassettes or other microfluidic chips can be automated or performed remotely by linked operator. FIGS. 77-79 [0250] automated systems with video capability also allow remote inspection of wells by video connection or Internet connection, and automated video systems can record off-hours inspections or time lapse development in culture (i.e. embryo cell division progression, or axon growth in neuron cell cultures). [0257] FIG. 84 Individual automatic video photography can be done (for example once an hour to record a time lapse evaluation of embryo development for each embryo))

Craig do not explicitly teach an embryo manipulator setup which is disposed in the enclosure and which is configured to rotate the embryo; and wherein the embryo manipulator setup is further configured to be activated to rotate the embryo to a predetermined orientation based on a determination that the embryo is at a predetermined development stage. 

However Aidun teach an embryo manipulator setup which is disposed in the enclosure and which is configured to rotate the embryo; and (Aidun [0176] the embryos mixed with immature embryogenic tissue (hereafter tissue) are introduced into the fluid in the separator container (5), at sufficient distance away from the bottom wall (6). The embryos and tissue quickly entrain and disperse in the rotating fluid with the centrifugal force pushing them outward and the inward pressure force pushing them inward. The two forces counteract each other and the embryos and tissue eventually find a balanced orbit to rotate around. However, the embryos will sediment faster than the tissue while rotating)
wherein the embryo manipulator setup is further configured to be activated to rotate the embryo to a predetermined orientation (Aidun [0147] the process involves deposition of the mature embryos with the right orientation into an appropriate substrate for germination) based on a determination that the embryo is at a predetermined development stage. (Aidun [0177] the tissue {[0176] the embryos mixed with immature embryogenic tissue (hereafter tissue)} having a larger surface to volume ratio than the {mature} embryo is under higher drag and therefore, substantially more susceptible to being entrained in the primary rotating flow than the embryo. When the tissue approaches the boundary layer at the bottom of the container, it is easily swept back into the rotating flow due to the higher drag. Aidun [0178] A key feature of the invention {immature embryo} at the boundary layer due to drag differential and (ii) the imbalance of the pressure force relative to the centrifugal force inside this boundary layer are important features that in combination provide unique and effective means to rapidly segregate and separate the embryos from tissue)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Craig, further incorporating Aidun in video/camera technology. One would be motivated to do so, to incorporate an embryo manipulator setup which is disposed in the enclosure and which is configured to rotate the embryo. This functionality will improve efficiency.

Regarding to claim 2:

2. Craig teach the apparatus as claimed in claim 1, wherein the incubation unit comprises a temperature control mechanism configured to control a temperature inside the incubation unit, and a carbon dioxide control mechanism configured to control an amount of carbon dioxide inside the incubation unit. (Craig [0020] incubator settings are temperature of 37.0.degree. C., CO.sub.2 gas of 5.8%, and oxygen gas of 18.9%.)

Regarding to claim 25:

25. Craig teach the apparatus as claimed in claim 1, wherein the enclosure is an incubator box. (Craig [0131] FIG. 68 shows a variation of the combined vertical micromanipulation, embryo incubation, cryopreservation microfluidic chip. [0236] Turning to FIG. 68, another useful variation of the combined vertical micromanipulation, embryo incubation, cryopreservation microfluidic chip incorporates a freezing stem 205 extending from the side of the main chip body 207. This allows easy visual control of the micromanipulation procedure, movement of the embryo to the end of the freezing stem, inspection of embryo development during the incubation period, observation of the embryo during the cryopreservative concentration procedure, and control of placement of the pre-freezing gas bubble in the specimen channel, all through a side view microscope 122)

Regarding to claim 26:

26. Craig teach the apparatus as claimed in claim 1, further comprising an embryo biopsy tool which is attached to the embryo manipulator setup, and which is configured to perform biopsy on the embryo. (Craig [0192] In vitro fertilization laboratories use current micro-manipulation technology for several basic procedures, including: inter-cytoplasmic sperm injection; embryo blastomere biopsy for 

Claims 3, 16, 18, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Pub. No. 20110250690 A1), in view of Aidun (U.S. Pub. No. 20150225693 A1), further in view of Sun (U.S. Pub. No. 20160029619 A1).

Regarding to claim 3:

3. Craig teach the apparatus as claimed in claim 1, Craig do not explicitly teach wherein the embryo manipulator setup comprises a platform and at least one three-degree-of-freedom micromanipulator attached to the platform.

However Sun teach wherein the embryo manipulator setup comprises a platform and at least one three-degree-of-freedom micromanipulator attached to the platform. (Sun Fig. 1, Fig. 3, Fig. 11 [0100] the biological material, such as embryos, oocytes or cells, in dish 301 may be manipulated by using a manipulator, such as micropipette 510. The micropipette may have a tip diameter suitable for aspirating or dispensing the biological material. In the case of embryos, the micropipette may have a tip diameter in the range of about 100-200 micrometer. The micropipette may be inserted into a micropipette holder 511 connected to the motorized syringe 600. The micropipette holder 511 is clamped to a robotic manipulator 501, which has a travel range of centimetres and a resolution better than 1 μm along each axis. [0102] Robots 

The motivation for combining Craig and Aidun as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Craig, further incorporating Aidun and Sun in video/camera technology. One would be motivated to do so, to incorporate the embryo manipulator setup comprises a platform and at least one three-degree-of-freedom micromanipulator attached to the platform. This functionality will enhance capabilities.

Regarding to claim 16:

16. Craig teach the apparatus as claimed in claim 3, wherein the incubation unit comprises a multi-layer incubator (Craig Fig. 36) configured to store a plurality of embryo containers, and (Craig FIG. 51) wherein the embryo is hosted in an embryo container. (Craig FIG. 51 illustrates a chip 198 having culture chambers 199 containing embryos 200 covered in a primary media 201. A secondary media 202 is initially stored in a media reservoir 203. At a given time, piston 204 shifts through media reservoir 203, pushing secondary media 202 into culture chambers 199 and primary media 201 into media reservoir 203. Micropump or piston movement is either automated or accomplished manually (for instance movement of the piston by external 

Regarding to claim 18:

18. Craig teach the apparatus as claimed in claim 16, and which is configured to retrieve the embryo container from the multi-layer incubator so as to place the embryo container on the platform. (Craig Fig. 36 [0255] micromanipulation tools are fixed or changeable, and can be manually or robotically maneuvered into and out of position. Programmable automated sequential positioning of tools allows rapid repetitive or intelligent micro-manipulation applications.)

Craig do not explicitly teach further comprising a transfer mechanism which is disposed in the enclosure.

However Aidun teach further comprising a transfer mechanism which is disposed in the enclosure (Aidun [0011] transferring the embryos into an artificial seed by means of a porous conveyer belt and moving robotic arms equipped with suction tips to pick up the embryo from the conveyer belt and to deposit the embryo by means of a movable robotic arm attached to a rail into an artificial seed. Such processes require many moving parts such as pulleys and motors to drive the conveyer belt, suction device(s) to vacuum excess liquid from the embryo, and elaborate robotic arm assembly movably attached to a rail with precision control to locate and pick the embryo from the 

Regarding to claim 24:

24. Craig teach the apparatus as claimed in claim 16, wherein the platform of the embryo manipulator setup comprises a heater element. (Craig [0212] Turning to FIG. 47, preheating of media 172 can be accomplished with heating blocks 178, or by heating media after entry into the microfluid block. [0249] FIGS. 77-79 illustrate a robotic microfluidic incubator system. The system consists of an upper heating unit (incubator) 250, a lower heating unit (incubator) 251, a carousel 252, a carousel rotation axis 253, multiple feed and exhaust lines 254, a microscope access slot 255 and a micromanipulator 256)

Regarding to claim 28:

28. Craig teach the apparatus as claimed in claim 3, and an injection pipette is attached to the other one of the two three-degree-of-freedom micromanipulators. (Craig [0190] two or more tools can be mounted simultaneously on a single micro-actuator 127 at parallel or offset angles, and two or more tools can be used sequentially or simultaneously on a single specimen if they are mounted on separate micro-actuators 126a, 126b. Micro tools can be used for insertion, removal, or transfer of specimens, oocyte stripping, zona hatching, ICSI, blastomere biopsy, 

Craig do not explicitly teach wherein the embryo manipulator setup comprises two three-degree-of-freedom micromanipulators, and wherein a holding micropipette is attached to one of the two three-degree-of-freedom micromanipulators.

However Sun teach wherein the embryo manipulator setup comprises two three-degree-of-freedom micromanipulators, (Sun Fig. 1, Fig. 3, Fig. 11 [0100] the biological material, such as embryos, oocytes or cells, in dish 301 may be manipulated by using a manipulator, such as micropipette 510. The micropipette may have a tip diameter suitable for aspirating or dispensing the biological material. In the case of embryos, the micropipette may have a tip diameter in the range of about 100-200 micrometer. The micropipette may be inserted into a micropipette holder 511 connected to the motorized syringe 600. The micropipette holder 511 is clamped to a robotic manipulator 501, which has a travel range of centimetres and a resolution better than 1 μm along each axis. [0102] Robots 501 and 502 may be multiple degrees of freedom 
and wherein a holding micropipette is attached to one of the two three-
degree-of-freedom micromanipulators. (Sun [0102] Robots 501 and 502 may be multiple degrees of freedom robots. In one embodiment, robots 501 and 502 may have at least three degrees of freedom. One robot may serve to position the micropipette to pick and place cells and solutions, and the other robot may be used to handle vitrification straws) 

Claims 4, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Pub. No. 20110250690 A1), in view of Aidun (U.S. Pub. No. 20150225693 A1), further in view of Sun (U.S. Pub. No. 20160029619 A1) and Newstrom (U.S. Pub. No. 20170114316 A1).

Regarding to claim 4:

4. Craig teach the apparatus as claimed in claim 3, wherein the incubation unit comprises an on-stage incubator, (Craig [0181] in order to increase the volume and speed of sperm samples through the separation process, two or more separation chips can be operated simultaneously in parallel fashion, as shown in FIG. 36. The most efficient system stacks chips 100 with each layer independently operating as a separation network, but sharing sample 101, fluid 102, and recovery 103 ports.)

wherein the on-stage incubator comprises a cover and a cover actuator connected to the cover, and wherein the cover actuator is configured to actuate the opening and closing of the cover.

However Newstrom teach wherein the on-stage incubator comprises a cover and a cover actuator connected to the cover, and wherein the cover actuator is configured to actuate the opening and closing of the cover. (Newstrom [0157] the sealing element 116 is in a first position in FIG. 6A and a second retracted position in FIG. 6B. The sealing element actuator 144 is illustrated as rotating to retract the sealing element 116 in FIG. 6B. Movement of the sealing element 116 is facilitated by notches 148 on an inner upper edge of the base 104. The first position and second retracted position can correspond to open and closed positions for the sealing element 116. In the open position the sealing element 116 openings 118 line up with the wells 120 (not shown) of the cell culture plate 114 (not labelled in FIG. 6B) and the lid openings 112 (not shown in this view) such that an import/export tip (not shown) can be used to pass through the openings (112, 118) to access the wells 120 from the exterior of the incubator 100. In the closed position the sealing element 116 blocks or partially obscures the openings 112 of the lid 106 (not shown in this view))

The motivation for combining Craig, Aidun and Sun as set forth in claim 3 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Craig, further incorporating Aidun, Sun and Newstrom in video/camera technology. One would 

Regarding to claim 9:

9. Craig teach the apparatus as claimed in claim 4, further comprising a multi-layer storage rack which is disposed in the enclosure and which is configured to store a plurality of on-stage incubators, (Craig Fig. 36 [0181] to increase the volume and speed of sperm samples through the separation process, two or more separation chips can be operated simultaneously in parallel fashion, as shown in FIG. 36. The most efficient system stacks chips 100 with each layer independently operating as a separation network, but sharing sample 101, fluid 102, and recovery 103 ports) the multi-layer storage rack (Craig Fig. 36)

Craig do not explicitly teach and a transfer mechanism which is disposed in the enclosure and which is configured to retrieve the on-stage incubator from the storage rack and to place the on-stage incubator on the platform.

However Aidun teach and a transfer mechanism which is disposed in the enclosure and which is configured to retrieve the on-stage incubator from the storage rack and to place the on-stage incubator on the platform. (Aidun [0011] 

Regarding to claim 17:

17. Craig teach the apparatus as claimed in claim 16, wherein the multi-layer incubator (Craig Fig. 36)

Craig do not explicitly teach comprises a door and a door actuator connected to the door, and wherein the door actuator is configured to actuate the opening and closing of the door.

However Newstrom teach comprises a door and a door actuator connected to the door, and wherein the door actuator is configured to actuate the opening and closing of the door. (Newstrom [0157] the sealing element 116 is in a first position in FIG. 6A and a second retracted position in FIG. 6B. The sealing element actuator 144 is 

5. (Canceled)

6. (Canceled)

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Pub. No. 20110250690 A1), in view of Aidun (U.S. Pub. No. 20150225693 A1), further in view of Sun (U.S. Pub. No. 20160029619 A1), Newstrom (U.S. Pub. No. 20170114316 A1) and Vom (U.S. Pub. No. 20180023149 A1).

Regarding to claim 7:

7. Craig teach the apparatus as claimed in claim 4, wherein the on-stage incubator is on the platform, (Craig Fig. 84) wherein the image capturing mechanism is attached to the platform, (Craig Fig. 84 [0186] FIG. 39 especially if the microscope objective or video monitor is rotated 90 degrees to match the classic visual orientation)

Craig do not explicitly teach wherein the image capturing mechanism comprises an imaging device and an objective lens, and wherein the objective lens is arranged between the on-stage incubator and the imaging device.

However Vom teach wherein the image capturing mechanism comprises an imaging device and an objective lens, and wherein the objective lens is arranged between the on-stage incubator and the imaging device. (Vom FIG. 4, [0112] there is provided a camera 43 within camera support 51 with spacer tube 49 leading to a motor belt assembly including motor belt 48 driven by lens positioning motor 44, which provides for motion of objective 47. The rotating lens assembly of FIG. 4 provides the eccentric motion that gives a sweep of imaging area. The ability to move an objective lens in this way whilst maintaining good image quality is dependent upon use of a low-power objective and is aided by the oblique illumination path. In a preferred embodiment, lens movement may be facilitated by a simple stepper motor. [0113] FIG. 5 illustrates a further embodiment of the present invention, in which multiple culture vessels or time lapse culture dishes 57 are contained within the modular apparatus)



8. (Canceled)

10. (Canceled)

13. (Canceled)

Regarding to claim 14:

14. Craig teach the apparatus as claimed in claim 9, further comprising an auxiliary image capturing mechanism wherein the auxiliary image capturing mechanism is attached to the platform of the embryo manipulator setup, (Craig Fig. 84 [0186] FIG. 39 especially if the microscope objective or video monitor is rotated 90 degrees to match the classic visual orientation)

wherein the auxiliary image capturing mechanism comprises an auxiliary imaging device and an objective lens, and wherein the objective lens is arranged between the platform of the embryo manipulator setup and the auxiliary imaging device.

However Vom teach wherein the auxiliary image capturing mechanism comprises an auxiliary imaging device and an objective lens, and wherein the objective lens is arranged between the platform of the embryo manipulator setup and the auxiliary imaging device. (Vom FIG. 4, [0112] there is provided a camera 43 within camera support 51 with spacer tube 49 leading to a motor belt assembly including motor belt 48 driven by lens positioning motor 44, which provides for motion of objective 47. The rotating lens assembly of FIG. 4 provides the eccentric motion that gives a sweep of imaging area. The ability to move an objective lens in this way whilst maintaining good image quality is dependent upon use of a low-power objective and is aided by the oblique illumination path. In a preferred embodiment, lens movement may be facilitated by a simple stepper motor. [0113] FIG. 5 illustrates a further embodiment of the present invention, in which multiple culture vessels or time lapse culture dishes 57 are contained within the modular apparatus)

15. (Canceled)

21. (Canceled)

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Pub. No. 20110250690 A1), in view of Aidun (U.S. Pub. No. 20150225693 A1), further in view of Sun (U.S. Pub. No. 20160029619 A1) and Vom (U.S. Pub. No. 20180023149 A1).

Regarding to claim 22:

22. Craig teach the apparatus as claimed in claim 16, further comprising an auxiliary image capturing mechanism wherein the auxiliary image capturing mechanism is attached to the platform of the embryo manipulator setup, (Craig Fig. 84 [0186] FIG. 39 especially if the microscope objective or video monitor is rotated 90 degrees to match the classic visual orientation)

Craig do not explicitly teach wherein the auxiliary image capturing mechanism comprises an auxiliary imaging device and an objective lens, and wherein the objective lens is arranged between the platform of the embryo manipulator setup and the auxiliary imaging device.

However Vom teach wherein the auxiliary image capturing mechanism comprises an auxiliary imaging device and an objective lens, and wherein the objective lens is arranged between the platform of the embryo manipulator setup and the auxiliary imaging device. (Vom FIG. 4, [0112] there is provided a camera 43 within camera support 51 with spacer tube 49 leading to a motor belt assembly including 

The motivation for combining Craig, Aidun and Sun as set forth in claim 3 is equally applicable to claim 22. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Craig, further incorporating Aidun, Sun and Vom in video/camera technology. One would be motivated to do so, to incorporate the auxiliary image capturing mechanism comprises an auxiliary imaging device and an objective lens, and wherein the objective lens is arranged between the platform of the embryo manipulator setup and the auxiliary imaging device. This functionality will improve quality.

23. (Canceled)

27. (Canceled)

29. (Canceled)

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig (U.S. Pub. No. 20110250690 A1), in view of Aidun (U.S. Pub. No. 20150225693 A1), further in view of Finkbeiner (U.S. Pub. No. 20150278625 A1).

Regarding to claim 30:

30. Craig teach the apparatus as claimed in claim 1, further comprising a processor configured to receive the captured image from the embryo image capturing mechanism, (Craig [0186] FIG. 39 especially if the microscope objective or video monitor is rotated 90 degrees to match the classic visual orientation. [0201] automated photo or video recording of specimens can be accomplished by programmed micro processor control of cameras and rack movements. An example of this system would be time lapse video photography of embryo development or cell layer growth response to a change in culture media. Movement of specimens between cassettes or other microfluidic chips can be automated or performed remotely by linked operator. FIGS. 77-79 [0250] automated systems with video capability also allow remote inspection of wells by video connection or Internet connection, and automated video systems can record off-hours inspections or time lapse development in culture (i.e. embryo cell division progression, or axon growth in neuron cell cultures). [0257] FIG. 84 Individual automatic video photography can be done (for example once an hour to record a time lapse evaluation of embryo development for each embryo))

to process the captured image to determine a development stage of the embryo, and to control the embryo manipulator setup to rotate the embryo upon determination that the embryo is at the predetermined development stage.

However Finkbeiner teach to process the captured image to determine a development stage (Finkbeiner [0192] FIG. 22 applying a morphology filter 706 map to the step of filtering 603. Finally, the steps of method 700 of labeling objects 707 and tracking objects 708 map to the step of tracking 604, using the example of FIG. 22, Panel A. [0219] the cells for which neighbor analysis is applied and the cells which are considered neighbors may be drawn from the same set or from distinct sets. The distinction between the two populations may be based on parameters computed from the images such as inclusion bodies or morphology, or they may be based upon experimental manipulation such as cell-specific reporters or transfection with different markers at two timepoints to label separate populations) of the embryo, (Finkbeiner [0151] this allows for collection of new features in samples relative to previous systems. In some embodiments, while utilizing the confocal modality, six laser lines are used for excitation of fluorophores at six different wavelengths simultaneously. For example, it is possible to image live zebrafish embryos, brain slices, and more complex organoids made from stem cells or any structure that has a three-dimensional structure, for the collection of fast time-lapse images on a first day, return to, e.g., the same cell on a subsequent day, and collection of another set of fast time-lapse images (e.g., every 10 seconds for 20 minutes) of, e.g., the same cell) and to control the embryo manipulator setup to rotate the embryo (Finkbeiner [0116] FIG. 14 is a top view of a plate holder 402 with an electronically controlled actuator 460 installed. The electronic actuator 460 includes an arm 461 and a control unit, and the plate holder is provided with a space (440), e.g., a carved out space, for the placement of the arm 461. This allows the arm 461 to be completely retracted out of the way as the sample plate is deposited and/or removed by the robotic arm. These components are best seen in FIG. 17, which is a top perspective view of the plate holder 402 and actuator 460 of FIG. 14. The control unit includes a motor which, when so instructed by a processor, causes the arm 461 to rotate in a clockwise direction) upon determination that the embryo is at the predetermined development stage. (Finkbeiner [0192] FIG. 22 applying a morphology filter 706 map to the step of filtering 603. Finally, the steps of method 700 of labeling objects 707 and tracking objects 708 map to the step of tracking 604, using the example of FIG. 22, Panel A. [0219] the cells for which neighbor analysis is applied and the cells which are considered neighbors may be drawn from the same set or from distinct sets. The distinction between the two populations may be based on parameters computed from the images such as inclusion bodies or morphology, or they may be based upon experimental manipulation such as cell-specific reporters or transfection with different markers at two timepoints to label separate populations)

The motivation for combining Craig and Aidun as set forth in claim 1 is equally applicable to claim 30. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Craig, further .

Allowable subject matter

Regarding to claim 11-12 and 19-20:

Claims 11-12 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482